Citation Nr: 0303593	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-02 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for a 
cervical spine disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from March 
1961 to June 1963. 

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  At present, after remand to the RO in 
August 2002, the veteran's case is once again before the 
Board for appellate adjudication.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on October 24, 2002, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's cervical spine disability more nearly 
approximates a disability characterized by unfavorable 
ankylosis.  The evidence does not show that this disability 
is characterized by complete bony fixation or residuals of 
vertebral fractures with or without cord involvement, 
requiring the veteran to be bedridden or in need of use of 
long leg braces or a neck brace.




CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation, and no 
more, for a cervical spine disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5287 (2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the July 1998 rating decision, the January 2000 
statement of the case, the November 2001 supplemental 
statement of the case, and the VA letters issued in March 
2001 and October 2002.  Specifically, the veteran has been 
informed of the need to show that his cervical spine 
disability is more severe than currently evaluated under the 
applicable diagnostic code.  Additionally, the veteran was 
given the benefit of a VA examination in March 2001.  
Furthermore, via March 2001 letters, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  Moreover, via an October 2002 RO letter, the 
veteran was given the opportunity to submit additional 
evidence and/or argument to the Board if he so desired.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records, and all additional VA 
treatment records and examinations have been obtained and 
associated with the claims file, including his treatment 
records from the Bronx VA Medical Center and his latest 
examination report dated March 2001.  No additional records 
which need to be obtained have been identified by the 
veteran, including subsequent to the October 2002 RO letter 
discussed above.  Furthermore, the appellant was given the 
opportunity to present testimony in October 2002 at a travel 
Board hearing before the undersigned Veterans Law Judge.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in a March 1972 rating decision, the veteran 
was granted service connection and was assigned a 30 percent 
evaluation under Diagnostic Code 5287 for clinical ankylosis, 
postoperative cervical spine, injury, spasticity of left and 
right cervical muscles group XX, healed cervical scar.  The 
veteran's disability has remained rated at the same level to 
the present day.  As of the last rating decision of record 
dated November 2001, the veteran's disability is currently 
characterized as status post cervical spine fusion for 
fractures of C3-C5 with chronic neck pain, limitation of 
motion and narrowing of disc spaces.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran submitted his claim for increased 
rating in October 1997.  The evidence reflects that the 
veteran has received continuous treatment for his cervical 
spine disability at the Bronx VA Medical Center (VAMC) since 
the early 1990s to the present.  He is currently treated with 
epidural steroid injections and is seen every few weeks for 
follow up.  As well, he is being treated at the pain 
management clinic in order to control/assess his mental or 
nervous reaction secondary to the chronic pain.

In March 1998, the veteran was examined by VA.  At this time, 
he had flare-ups and took Ibuprofen 600 mg for the pain.  He 
did not wear a brace, and his range of motion included 
forward flexion to 24 degrees, backward extension to 16 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 20 degrees, turn to the left to 10 degrees and 
turn to the right to 5 degrees.  No postural abnormalities 
were noted except for fixed deformity possible in the neck 
area.  He was positive for spasms in the paracervical 
muscles.  It was noted that per a February 1997 computed 
tomography (CT) scan, it was suggested he had possible 
herniated nucleus pulposus at C6-7, but a March 1997 CT scan 
ruled out this suggestion.  The February 1997 CT scan also 
revealed degenerative joint disease at C5-6.  The veteran's 
diagnoses were cervical spine trauma, and degenerative joint 
disease at C5-6 with marked limitation of the neck due to 
fusion and pain.

In March 2001, the veteran was again examined by VA.  At this 
time, he presented evidence of continuous painful limitation 
of motion of the neck, lumbar spine and iliac crest area; was 
on Ibuprofen of 600 milligrams, Flexeril (muscle relaxant) 
and antidepressant medication; and suffered increased pain in 
damp weather or upon extended walking.  It was noted that the 
veteran uses crutches for safety and a back belt, but the 
evidence does not indicate he wears long leg braces or a neck 
brace.  He is ambulatory and independent in activities of 
daily life.  His cervical range of motion include forward 
flexion to 22 degrees, backward extension to 20 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 18 
degrees, turn to the left to 20 degrees, and turn to the 
right to 20 degrees.  The veteran has pain at the end stages 
and additional limitation due to pain and spasm.  However, no 
sensory or motor deficit of the upper extremities was noted 
at this time.  Additionally, the Board notes that the 
examiner compared the results of a February 1997 CT scan 
versus a March 2001 CT scan.  Specifically, the February 1997 
CT scan reflected narrowing of the neural foramina and post 
fusion of the posterior arch of C3-5.  However, the March 
2001 CT scan revealed a worsening of the veteran's neck 
condition as reflected by severe narrowing of the disc spaces 
at C3-5 and C6-7, osteopenia, a mild reversal of the normal 
lordosis of the lower cervical spine, and small posterior 
osteophytes.  The veteran's diagnoses were chronic neck pain 
and limitation of motion with evidence of severe narrowing 
disc spaces at C3-4, C4-5 and C6-7. 

During the October 2002 travel Board hearing, the veteran 
testified that he is 60 years old, that he is not currently 
working, and that he retired in 1993 due to his disabilities.  
The Board notes that the veteran's disabilities include, but 
are not limited to, a neck disability, depressive disorder, 
neuropathy of the left ulnar nerve and a scar related to a 
left hip disability. 

With respect to the applicable rating criteria, under 
Diagnostic Code 5287, a 30 percent rating is assigned for 
favorable ankylosis of the cervical spine, and a 40 percent 
rating is warranted for unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2002).  When evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying the schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Upon a review of the evidence, the Board finds that the 
veteran's cervical spine disability more nearly approximates 
a disability characterized by unfavorable ankylosis, and 
thus, a grant of a 40 percent rating is warranted under 
Diagnostic Code 5287, taking into consideration the 
requirements of 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  Specifically, the 
Board finds that the veteran's disability is characterized by 
continuous painful limitation of motion of the neck, pain at 
the end stages of range of motion and additional limitation 
due to pain and spasm, as found in the March 2001 VA 
examination.  His cervical range of motion includes forward 
flexion to 22 degrees, backward extension to 20 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 18 
degrees, turn to the left to 20 degrees, and turn to the 
right to 20 degrees.  In addition, in comparing a February 
1997 CT scan versus a March 2001 CT scan of the veteran's 
cervical spine, it is noted that the veteran's neck 
disability has worsened as he now has severe narrowing of the 
disc spaces at C3-5 and C6-7, osteopenia, a mild reversal of 
the normal lordosis of the lower cervical spine, and small 
posterior osteophytes. 

For the foregoing reasons, the Board finds that a grant of a 
40 percent disability evaluation is warranted.  In arriving 
at this conclusion, the Board has considered the history of 
the veteran's disability, the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5287 (2002); see DeLuca, 
supra.

Furthermore, in consideration of whether a grant of a 
disability evaluation in excess of 40 percent is warranted, 
the Board has evaluated the veteran's disability under 
alternative Diagnostic Codes 5285 and 5286.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  However, in this case, the evidence shows that the 
veteran uses crutches for safety and a back belt, but he does 
not wear long leg braces or a neck brace.  He is ambulatory 
and independent in activities of daily life.  And, his 
cervical range of motion includes forward flexion to 22 
degrees, backward extension to 20 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 18 degrees, 
turn to the left to 20 degrees, and turn to the right to 20 
degrees.  Thus, as there is no evidence that the service-
connected cervical spine encompasses complete bony fixation 
(Diagnostic Code 5286) or residuals of vertebral fractures 
with or without cord involvement, requiring the veteran to be 
bedridden or in need of use of long leg braces or a neck 
brace (Diagnostic Code 5285), the Board finds that a 
disability evaluation in excess of 40 percent under 
Diagnostic Code 5285 or 5286 is not warranted in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002).

While it might be argued that separate ratings should be 
assigned for limitation of motion and degenerative joint 
disease of the cervical spine, such an argument would be 
contrary to the rule against pyramiding.  38 C.F.R. § 4.14 
(2002).  In other words, since the rating criteria currently 
applied in evaluating the veteran's disability (Diagnostic 
Code 5287) contemplates limitation of motion, the award of 
separate ratings for the same manifestations under different 
diagnostic, such as Diagnostic Codes 5003 or 5290, would 
constitute pyramiding, and thus, a violation of the 
requirements under 4.14.  See id. 

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
cervical spine disability alone causes marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected neck disability, the Board finds that such 
impairment is contemplated in the currently assigned rating. 

With respect to the disability at issue, the Board has 
contemplated the award of an increased schedular rating in 
excess of 40 percent under alternative applicable Diagnostic 
Codes.  However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased disability evaluation of 40 percent, but no 
more, for a cervical spine disability is granted, subject to 
the applicable regulatory provisions governing payment of 
monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 


Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

